Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101, is withdrawn in view of Applicant’s reply filed 04/21/2022.
To note: Claims 1-3 and 5-20 are patent eligible with regards to the 2019 Patent Eligibility Guidance Update. The claims, taken as a whole amount to a practical application of the judicial exception see Patent Eligibility Guidance Update (a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception).

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Kashani et al. [US Patent Number 8,649,008 B2], fails to anticipate or render obvious separating, by an analysis circuit, the detected first fluorescent spectrum into a second fluorescent spectrum for each fluorescent pigment of the plurality of fluorescent pigments by using a reference spectrum, wherein the reference spectrum is calculated from a stored fluorescent spectrum data detected under a second condition, and the first condition is different from the second condition, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 5 is allowed because the closest prior art, Kashani et al. [US Patent Number 8,649,008 B2], fails to anticipate or render obvious separate the detected first fluorescent spectrum into a second fluorescent spectrum for each fluorescent pigment of the plurality of fluorescent pigments by using a reference spectrum, wherein the first condition is different from the second condition, and the reference spectrum is calculated from the fluorescent spectrum data detected under the second condition, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 14 is allowed because the closest prior art, Kashani et al. [US Patent Number 8,649,008 B2], fails to anticipate or render obvious separate the detected first fluorescent spectrum into a second fluorescent spectrum for each fluorescent pigment of the plurality of fluorescent pigments by using a reference spectrum, wherein the reference spectrum is calculated from a stored fluorescent spectrum data detected under a second condition, and the first condition is different from the second condition; and, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862